EXHIBIT 10.15

 

Krishna Kolluri

 

AMENDMENT AND ASSUMPTION AGREEMENT

 

This AMENDMENT AND ASSUMPTION AGREEMENT (the “Amendment and Assumption
Agreement”) is made and entered into as of October 3, 2003 by and between the
undersigned employee (“Employee”) and NetScreen Technologies, Inc., a Delaware
corporation (“NetScreen”). This Agreement shall be effective as of the closing
of the Merger (as defined below).

 

RECITALS

 

WHEREAS, Employee is a party to that certain Amended and Restated Employment
Agreement dated April 19, 2001 by and between Neoteris, Inc., a Delaware
corporation formerly known as DanaStreet Internet, Inc. (the “Company”), and
Employee (the “Employment Agreement”);

 

WHEREAS, NetScreen, the Company and Neon Acquisition Corp., a Delaware
corporation and wholly owned subsidiary of NetScreen (“Merger Sub”), have
entered into that certain Agreement and Plan of Merger dated October 3, 2003
(the “Merger Agreement”) providing for the merger of Merger Sub with the Company
(the “Merger”); and

 

WHEREAS, it is intended that at the effective time of the merger of Merger Sub
with the Company as defined in the Merger Agreement (the “Effective Time”)
Employee shall commence employment with NetScreen.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and conditions contained herein, the parties hereby agree as follows:

 

1. Assumption of Employment Agreement. As of the Effective Time, NetScreen shall
assume the Employment Agreement, as amended by this Amendment and Assumption
Agreement, and Employee hereby consents to such assumption. Except as expressly
set forth in this Amendment and Assumption Agreement, the terms and provisions
of the Employment Agreement shall remain in full force and effect. References
herein to the Employment Agreement shall be to the Employment Agreement as
amended by this Amendment and Assumption Agreement, except in Section 2 and
Section 3(ii) hereof.

 

2. No Termination Event. Employee hereby acknowledges and agrees that the
commencement of Employee’s employment with NetScreen on the terms and conditions
of this Amendment and Assumption Agreement shall not constitute (i) “Good
Reason” (as defined in Section 5.5(b) of the Employment Agreement) for a
voluntary termination of Employee’s employment, or (ii) any other type of
“constructive termination” as such term is generally understood.

 

3. Amendment of Employment Agreement.

 

(i) After the Effective Time, the term “Company” or “NetScreen” in the
Employment Agreement shall mean NetScreen and/or its subsidiary that employs
Employee, and their successors and assigns.



--------------------------------------------------------------------------------

Krishna Kolluri

 

(ii) Sections 1.1, 1.2(a), 2.1, 4.1, 4.2, 5.3(a), 5.3(c), 5.5(a), 5.6, 6 and 8.2
of the Employment Agreement are hereby deleted in their entirety.

 

(iii) A new Section 1.2(a) is hereby added to the Employment Agreement to read
in its entirety as follows:

 

“(a) As of the Effective Time, the Company employs Employee as the General
Manager of the SSL Product Group and Employee hereby accepts such employment
with the Company. Employee shall report to the Chief Executive Officer of the
Company and perform such duties and services for the Company, commensurate with
such General Manager position as may be designated from time to time by the
Chief Executive Officer.”

 

(iv) Section 1.2(b) of the Employment Agreement is hereby amended to change the
place of work to “offices in Mountain View or Sunnyvale, California”.

 

(v) A new Section 2.1 is hereby added to the Employment Agreement to read in its
entirety as follows:

 

“2.1 Salary. Employee will be paid an annual base salary of $225,000 (“Base
Salary”), payable twice monthly on Company’s regular payroll dates.”

 

(vi) A new Section 4 of the Employment Agreement is hereby added to read in its
entirety as follows:

 

“4. Additional Compensation.

 

4.1 Grant of Stock Options. Promptly following the Effective Time, Employee will
be granted an option to purchase 200,000 shares of NetScreen’s common stock (the
“New Options”) under NetScreen’s stock option plan at an exercise price equal to
the closing price of NetScreen’s common stock on the date of grant. The New
Options will vest over a period of four years beginning upon the Effective Time
(25% at the end of one year, and the balance vesting thereafter over the
following 36 months in equal installments), and will be subject to the terms and
conditions of NetScreen’s stock option plan and standard form of stock option
agreement, which Employee will be required to sign as a condition of receiving
the option.

 

4.2 Merger Bonus. Pursuant to Section 6.15 of the Merger Agreement, Employee
will be eligible to receive a bonus of up to $200,000, with a portion thereof
payable

 

2



--------------------------------------------------------------------------------

Krishna Kolluri

 

upon continued employment for a period and upon satisfactory achievement of
established performance objectives, each as determined by the Chief Executive
Officer of NetScreen.

 

4.3 Corporate Bonus. In accordance with the terms and conditions of and pursuant
to the Company’s Corporate Bonus policy (a summary description of which has been
provided to Employee), as such policy may be amended from time to time by the
Company’s Board of Directors, Employee will be eligible for a bonus of up to 35%
of Employee’s Base Salary.

 

4.4 Acceleration of Vesting. Notwithstanding any current or future NetScreen
policy or agreement relating to acceleration of vesting benefits applicable to
Employee, including any acceleration of vesting benefits based on Employee’s
status as a General Manager of the SSL Product Group and/or a Vice President of
NetScreen, Employee shall be entitled during the first two (2) years after the
Effective Time only to the acceleration of vesting benefits provided in
Employee’s Vesting Waiver Agreement dated October 3, 2003 with respect to stock
options granted to Employee prior to the Effective Time. After such 2-year
period, Employee’s unvested stock options granted prior to the Effective Time
will be subject to acceleration of vesting on the same terms as the New
Options.”

 

(vii) New Subsections 5.3(a) and 5.3(c) of the Employment Agreement are hereby
added to read in their entirety as follows:

 

“(a) If within twenty-four (24) months of the Effective Time, Employee is
terminated by Company without Cause, Employee will receive six (6) months (the
“Severance Period”) continuation of Employee’s Base Salary, payable in
accordance with the Company’s normal payroll practice.”

 

“(c) A transfer of Employee to NetScreen from a subsidiary or other affiliate of
NetScreen or a transfer of Employee from NetScreen to a subsidiary or other
affiliate of NetScreen shall not be construed as a termination.”

 

(viii) A new Section 5.5(a) is hereby added to the Employment Agreement to read
in its entirety as follows:

 

3



--------------------------------------------------------------------------------

Krishna Kolluri

 

“5.5 Termination by Executive for Good Reason.

 

(a) Employee may terminate his employment with the Company for Good Reason. If
Employee voluntarily terminates his employment with the Company for Good Reason,
Employee shall be entitled to the same Base Salary and health benefit
continuation that he would have been entitled to receive under Section 5.3 if
his employment were terminated by the Company without Cause.”

 

(x) A new Section 6 is hereby added to the Employment Agreement to read in its
entirety as follows:

 

“6. Confidentiality Agreement. Employee has executed and delivered to an officer
of NetScreen the standard form Confidential Information and Invention Assignment
Agreement, a copy of which is attached hereto as Exhibit A (the “Confidentiality
Agreement”), which shall become effective at the Effective Time of the Merger.”

 

(xi) Section 7(a) of the Employment Agreement is hereby amended by substituting
NetScreen’s address as follows:

 

“(a) if to NetScreen:

 

NetScreen Technologies, Inc.

805 11th Avenue, Building 3

Sunnyvale, California 94089

Fax: (408) 543-6760

Attention: Vice President, Legal Affairs”

 

4. Miscellaneous.

 

(a) Entire Agreement. This Amendment and Assumption Agreement, together with the
Employment Agreement as amended hereby and the Confidentiality Agreement,
constitutes the entire agreement and understanding of the parties with respect
to the subject matter of this Amendment and Assumption Agreement, and supersedes
all prior understandings and agreements, whether oral or written, between or
among the parties hereto with respect to the specific subject matter hereof.

 

(b) Construction of Agreement. This Amendment and Assumption Agreement has been
negotiated by the respective parties hereto and their attorneys and the language
hereof will not be construed for or against either party.

 

(c) Governing Law. The internal laws of the State of California (irrespective of
its choice of law principles) will govern the validity of this Amendment and
Assumption Agreement, the construction of its terms, and the interpretation and
enforcement of the rights and duties of the parties hereto.

 

4



--------------------------------------------------------------------------------

Krishna Kolluri

 

(d) Severability. If any provision of this Amendment and Assumption Agreement,
or the application thereof, shall for any reason and to any extent be invalid or
unenforceable, then the remainder of this Amendment and Assumption Agreement,
and the application of such provisions to other persons or entities or
circumstances as applicable, will be interpreted so as reasonably to effect the
intent of the parties hereto.

 

(e) Amendment and Waivers. Any term or provision of this Amendment and
Assumption Agreement may be amended, and the observance of any term of this
Amendment and Assumption Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only by a
writing signed by the party to be bound thereby.

 

(f) Counterparts. This Amendment and Assumption Agreement may be executed in
counterparts, each of which will constitute an original and all of which
together will constitute one agreement.

 

(g) Effective Date. This Amendment and Assumption Agreement shall become
effective only upon the Effective Time. This Amendment and Assumption Agreement
shall be null and void if the Merger Agreement is terminated in accordance with
its terms.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

Krishna Kolluri

 

IN WITNESS WHEREOF, Employee and NetScreen have executed this Amendment and
Assumption Agreement as of the date first indicated above.

 

NETSCREEN TECHNOLOGIES, INC. EMPLOYEE          

By:

 

/s/ Edie Rodriguez

--------------------------------------------------------------------------------

  

By:

  

/s/ Krishna Kolluri

--------------------------------------------------------------------------------

Name:

 

Edie Rodriguez

--------------------------------------------------------------------------------

  

Krishna Kolluri

Title:

 

VP Human Resources

--------------------------------------------------------------------------------

         

 

[SIGNATURE PAGE TO AMENDMENT AND ASSUMPTION AGREEMENT]

 

6